The opinion of the Court was prepared by
Weston C. J.
The question, presented in this case, has been settled by this Court in the case of French & al. v. Grindle, 15 Maine R. 163. It must be assumed, that the note, in the hands of the defendant, was available before he indorsed it to the plaintiff, as it does not appear to have been made for the accommodation of the defendant, or to have become operative and binding for the first time, upon his indorsement. It was not therefore, according to the case cited, an usurious transaction.
The Judge was requested to instruct the jury, that the negotiation of the note was usurious, and that as a consequence, the excess beyond legal interest was not recoverable. This consequence resulted in pursuance of the stat. of 1834, c. 122; and if the ground assumed had been warranted by law, the plaintiff by the same statute, could not have recovered costs, but was liable to pay them. The Judge was right in withholding the instructions required. Whether the defendant was entitled to any deduction upon any other ground, distinct from the charge of usury, was not a question raised at the trial, or one upon which the Court was moved to give any instruction.
Exceptions overruled.